DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 13 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  In claim 13 at lines 6-8 the limitation recites “through-hole is formed to receive corresponding bone fixation screw which fasten each of said pair of lobed portions respectively to the epiphysis or to the metaphysis of the long bone” (emphasis added). This limitation cannot be satisfied without the inclusion of the human organism, or the epiphysis or metaphysis of the long bone, therefore, applicant is claiming the long bone as part of the invention. Instead, applicant should use “adapted to” or “configured to” language to overcome the 101 rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13, 15-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Little et al (US Patent Pub. 20180021050A1) in view of Cremer et al (US Patent Pub. 20170215931A1) and Kolb et al (US Patent 20040204712A1).
Little discloses an internal fixator device of the bone plate type, said internal fixator device being configured to be used in epiphysiodesis operations performed on ends of deformed long bones of pediatric patients (Fig. 1a-1e).  Specifically in regards to claim 13 and 15-17, Little discloses said internal fixator device (10) consisting of an eight-shaped bone plate (10) comprising a pair of lobed portions (11,12) which are linked by a central linking portion (13), wherein in each of said pair of lobed portions (11,12) one respective through-hole (113,123) is formed to receive a corresponding bone fixation screw (14) which fasten each of said pair of lobed portions (11,12) respectively to the epiphysis or the metaphysis of the long bone (100) (Fig. 1a-1e; and Page 2-3 Para. [0033], Page 6 Para. [0098]-[0103]).  Little also discloses wherein each of said pair of lobed portions (11,12) of the bone plate (10) has an upper surface 


    PNG
    media_image1.png
    384
    976
    media_image1.png
    Greyscale

Figure 1: Little demonstrating the first and second angles.

Cremer discloses an internal fixator device of the bone plate type (bone plate with alternating chamfers, Fig. 4-6).  Specifically in regards to claims 1 and 15-16, Cremer discloses a plate (10) having an upper surface (20), wherein said inclination of the first angle of the upper surface ranges from 6° to 15°, wherein said inclination of the first angle of the upper surface is equal to 12° (The Cremer reference discloses the plate 10 has a sloped surface that has an angle of 15 degrees.) (Fig. 1 and 1A; and Page 3 Para. [0042]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the angle of inclination of the upper surface (118,128) of the portions (11,12) of plate (10) of Little to be 6-15 degrees, preferable 12 degrees in view of Cremer since the degrees of inclination of the upper surface of the plate is recognized as a result effective variable that would be optimized to achieve the recognized result which is to have a low profile surface that aides in facilitating the sliding of the plate sub-muscularly.  However, the combination of references are silent as to the angle of inclination of the lower surface of the lobes and wherein the second angle is smaller than the first.
Kolb discloses an internal fixator device of the bone plate type (bone fixation plate, Fig. 1 and 5).  Specifically in regards to claims 1 and 17, Kolb discloses a plate (10) having two lobes (portions with 28) and having an lower surface (lower surface of canted section 60a,60b), wherein said inclination of the second angle of the lower surface is equal to 5° (The Kolb reference discloses the plate 10 having cant surfaces 60a,60b which are angled at angle 62 equal to a range of 3-15 degrees.) (Fig. 1 and 5; and Page 2 Para. [0018] and Page 5 Para. [0054]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination by modifying the angle of inclination of the lower surfaces of the portions (11,12) of plate (10) of Little to be angled at 5 degrees in view of Kolb since the 
In regards to claim 18, Little discloses wherein opposite ends of the bone plate (10) gradually taper in directions away from a center (topmost part of 13) of the bone plate (10) (Fig. 1c).
In regards to claim 19, Little discloses wherein said lower surface (surface creating angle alpha shown in Fig. 1c and lower surface of 114,124 shown in Fig. 1c) at said opposite ends returns in a flat configuration not inclined relative to said reference plane. (As can be seen in Fig. 1c, the walls 11,124 have a flat lower surface.) (Fig. 1c).
In regards to claim 21, Little discloses a recess or cavity (recess created beneath surface of 13) transverse to a longitudinal axis of the bone plate (10) and formed only on the lower surface (surface creating angle alpha shown in Fig. 1c and lower surface of 114,124 shown in Fig. 1c), in a region of said central linking portion (13) (Fig. 1c).






Claim(s) 13, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackowski et al (US Patent 6565571B1) in view of Cremer et al (US Patent Pub. 20170215931A1) and Kolb et al (US Patent 20040204712A1).
Jackowski discloses an internal fixator device of the bone plate type, said internal fixator device being capable of being configured to be used in epiphysiodesis operations performed on ends of deformed long bones of pediatric patients (Fig. 1a-1e).  Specifically in regards to claim 13 and 15-17, Little discloses said internal fixator device (1) consisting of an eight-shaped bone plate (1) comprising a pair of lobed portions (8,9) which are linked by a central linking portion (portion of 1 having 29), wherein in each of said pair of lobed portions (8,9) one respective through-hole (19,20) is formed to receive a corresponding bone fixation screw (22) which fasten each of said pair of lobed portions (8,9) respectively to the epiphysis or the metaphysis of the long bone (Applicant’s limitation regarding the plate being affixed to the epiphysis or the metaphysis of the long bone is being treated as a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.) (Fig. 1-5; and Col. 2 line 64 to Col. 4 line 9).  Jackowski also discloses wherein each of said pair of lobed portions (8,9) of the bone plate (1) has an upper surface inclined at a first predetermined angle relative to a reference plane (plane on top surface of portion of 1 having 29) coinciding with a second upper surface of said central linking portion (portion of 1 having 29) of the bone plate (1), and a lower surface (12,13) configured for contact with a bone (4) and inclined at a second predetermined angle relative to the same reference plane with a smaller inclination (As can be seen in Fig. 2 below the top and lower surfaces create two angles with respect to the central 


    PNG
    media_image2.png
    207
    613
    media_image2.png
    Greyscale

Figure 2: Jackowski demonstrating the first and second angles.

Cremer discloses an internal fixator device of the bone plate type (bone plate with alternating chamfers, Fig. 4-6).  Specifically in regards to claims 1 and 15-16, Cremer discloses a plate (10) having an upper surface (20), wherein said inclination of the first angle of the upper surface ranges from 6° to 15°, wherein said inclination of the first angle of the upper surface is equal to 12° (The Cremer reference discloses the plate 10 has a sloped surface that has an angle of 15 degrees.) (Fig. 1 and 1A; and Page 3 Para. [0042]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the angle of inclination of the upper surface of the portions (8,9) of plate (1) of Jackowski to be 6-15 degrees, preferable 12 degrees in view of Cremer since the degrees of inclination of the upper surface of the plate is recognized as a result effective variable that would be optimized to achieve the recognized result which is to have a low profile surface that aides in facilitating the sliding of the 
Kolb discloses an internal fixator device of the bone plate type (bone fixation plate, Fig. 1 and 5).  Specifically in regards to claims 1 and 17, Kolb discloses a plate (10) having two lobes (portions with 28) and having an lower surface (lower surface of canted section 60a,60b), wherein said inclination of the second angle of the lower surface is equal to 5° (The Kolb reference discloses the plate 10 having cant surfaces 60a,60b which are angled at angle 62 equal to a range of 3-15 degrees.) (Fig. 1 and 5; and Page 2 Para. [0018] and Page 5 Para. [0054]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination by modifying the angle of inclination of the lower surfaces of the portions (12,13) of plate (1) of Jackowski to be angled at 5 degrees in view of Kolb since the degrees of inclination of the lower surface of the plate is recognized as a result effective variable that would be optimized to achieve the recognized result which is to improve connection between the bone fixation plate and the bone by increasing contact surface between the lower surface of the plate and the bone surface (Kolb: Page 5 Para. [0054]).  

Claims 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackowski in view of Cremer and Kolb as applied to claim  in view of Tunc (US Patent 4905680).
Jackowski in view of Cremer and Kolb discloses a bone plate having two lobes and an eight shape wherein each lobe has at least one through-hole and wherein the lobes are joined by a center portion, and wherein the upper and lower surfaces are inclined with respect to a plane 
Tunc discloses an internal fixator device of the bone plate type (absorbable bone plate, Fig. 1-5).  Specifically in regards to claim 22, Tunc discloses wherein the bone plate (20) has slightly arched cross-sectional profiles of the opposite lower surface (23 and upper surface (27) (Fig. 4-5).  In regards to claims 24, Tunc further discloses wherein a radius of curvature of the lower surface (23) is greater than a radius of curvature of the upper surface (27), in order to improve adhesion with a bone (As can be seen in Fig. 4-5, the lower surface 23 has a larger radius than the upper reinforcement 27 which has a smaller radius of curvature.) (Fig. 4-5; and Col. 4 lines 36-41 and Col. 5 lines 20-25).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination by modifying the radius of curvature of the lower surface (12,13) and upper surface of the portions (8,9) of plate (1) of Jackowski to have the larger radius of curvature to be the lower surface than the upper surface in view of Tunc in order to o allow the plate to better fit the curvature of the bone to which the plate is attached, and to have reinforced screw holes that are optimized to insure that when the plate is subjected to the stresses generated upon fixation of the bone, the plate will not break and that the dimensions of the plate will be a minimum thickness and width (Col. 4 lines 36-41 and Col. 2 lines 19-30).

Response to Arguments
Applicant’s arguments, see Remarks Pg.4-5, filed 10/27/21, with respect to drawing objections have been fully considered and are persuasive.  Therefore those objections have been withdrawn.
Applicant’s amendments filed on 10/27/21 have overcome the previous 112 rejections of the claims which have been withdrawn. 
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the base referenced applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Pub. 20090318977A1 to DiGiacomo et al; US Patent Pub. 20130204249A1 to Zhao et al; US Patent 8685069B2 to Courtney et al; US Patent Pub. 20170065312A1 to Lauf et al since they disclose a bone plate comprising a two-lobe or eight-shaped bone plate comprising a pair of lobed portions which are linked by a central linking portion, wherein in each of said pair of lobed portions has at least one through-hole.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775